AFFIRM; Opinion Filed March 10, 2014.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-12-01102-CV

                             RONALD KINABREW, Appellant
                                               V.
                            INERGY PROPANE, LLC, Appellee

                     On Appeal from the 422nd Judicial District Court
                                Kaufman County, Texas
                           Trial Court Cause No. 83260-422

                            MEMORANDUM OPINION
                           Before Justices Moseley, Lang, and Brown
                                   Opinion by Justice Brown

       Ronald Kinabrew sued Inergy Propane, LLC for retaliatory discharge after he was

terminated from his position as a route manager at Inergy. Kinabrew maintains his termination

constituted retaliation for filing a workers’ compensation claim. For its part, however, Inergy

characterizes the termination as a routine application of the company’s leave-of-absence policy.

Inergy sought and obtained summary judgment, which resulted in dismissal of Kinabrew’s claim.

Kinabrew appealed. We affirm.

                                       BACKGROUND

       Kinabrew’s position as a route manager involved delivering propane to commercial and

residential customers in a service area. On January 4, 2010, Kinabrew suffered an injury to his

back while lifting a sixty-pound propane container onto a forklift. He reported the injury to his
supervisor, who instructed Kinabrew to see a doctor. His doctor placed him on restricted duty

with instructions for follow-up visits.

       Kinabrew previously had strained his lower back while on the job in April 2009. On that

occasion, his doctor placed him on restricted duty for a period of five days, during which

Kinabrew performed light duty at the office. That injury was resolved within a week, and he was

able to return to work without any limitations. Kinabrew inquired about performing light duty

after his second injury but was told by his supervisor that no light duty was available. Inergy

provides light duty for employees who have been injured on the job, but there is no written

policy for doing so. Due to the physical nature of the job, however, Inergy has only a limited

amount of light duty activities available for those employees. Available light duty generally

consists of taking care of the office, answering phones, and collecting payments from customers.

Kinabrew worked out of Inergy’s Kaufman office, which had just three employees, two of which

were route managers. Kinabrew’s workers’ compensation case manager noted on a job analysis

form that Kinabrew’s position as a route manager could not be temporarily or permanently

modified to accommodate his injury.

       Inergy’s Employee Handbook included its policies for leaves of absence under the

Family Medical Leave Act (FMLA) and other discretionary leaves of absence. Under the FMLA

provision, an employee may take up to twelve weeks of job protected leave due to the

employee’s “serious health condition that makes the Employee unable to perform his/her job.”

A discretionary leave of absence may be given to employees who are not eligible for FMLA

leave or “if the request for leave is not for an FMLA-qualifying reason.” Generally, a leave of

absence must be approved by Inergy and may be granted for periods of up to twelve weeks. But

no leave “may be extended for a longer period,” except where required by applicable law, and




                                              –2–
“termination will result if an Employee on leave does not return to work within twelve (12)

weeks from the first day of the absence which is the subject of the leave.”

       Sheila Searcy, Inergy’s senior human resources generalist located in the company’s

Kansas City office, informed Kinabrew by letter dated April 7, 2010 that company records

indicated Kinabrew’s leave, which began on January 5, 2010, had exceeded the maximum

twelve-week leave granted to employees and as a result, the company had made a decision to

terminate his employment. Searcy also informed Kinabrew that he was eligible to reapply for

employment if a position became available. During his leave, Inergy kept Kinabrew’s position

as a route manager open, and Inergy’s carrier paid Kinabrew workers’ compensation benefits for

his injury. Kinabrew had been under a doctor’s care and attending physical therapy since the

time of his injury. Throughout that time, he had been complaining about having spasms and pain

in his back. He admitted that he would not have been able to perform the duties of a route

manager as of the date of his termination. According to his medical records, Kinabrew did not

reach his maximum level of improvement until May 18, 2010, over a month after he was

terminated. He stated he was not released to return to work without restrictions until June 2010.

       A year after his termination, Kinabrew sued Inergy, contending he was discharged or

discriminated against for filing a workers’ compensation claim in violation of chapter 451 of the

labor code. See TEX. LAB. CODE ANN. §§ 451.001–.003 (West 2006). He alleged he was entitled

to recover his lost future earnings and benefits as well as exemplary damages because his harm

was the result of Inergy’s actual malice. Inergy denied his claim, filed special exceptions to

Kinabrew’s claim for exemplary damages, and asserted, among other defenses, that its actions

were taken for non-discriminatory and non-retaliatory reasons.

       Inergy also moved for summary judgment, arguing that Kinabrew could not establish the

essential elements of his claim. In particular, Inergy argued Kinabrew could not establish a

                                               –3–
causal link between his January 2010 filing of a workers’ compensation claim and his April 2010

termination because Kinabrew “can only speculate regarding the bases of his termination.” It

further asserted that there was no chapter 451 violation because Kinabrew’s termination was

based on the company’s neutral application of its leave-of-absence policy. Inergy maintained

Kinabrew was not treated differently from other Inergy employees regarding absences beyond

the twelve weeks granted under the policy. Inergy supported its summary-judgment motion with

excerpts from Kinabrew’s deposition, his responses to Inergy’s requests for admissions and

interrogatories, and the May 2010 medical evaluation. It also relied on the affidavit of Searcy

and related exhibits, including the employee handbook, the April 2010 termination letter, and an

e-mail regarding other employees who had been terminated for exceeding the maximum time

allowed for leave under the policy.

       Kinabrew argued in response that the summary-judgment evidence establishes material

fact issues regarding “the causal connection issue, the illegitimacy of [Inergy’s] stated reason for

termination and that [Kinabrew] was unlawfully terminated.”          He also objected to certain

paragraphs in Searcy’s affidavit and the e-mail related to other terminated employees based on

hearsay and because the employee names were redacted. He attached as summary-judgment

evidence his affidavit, deposition excerpts from Inergy’s regional vice president and division

president, his workers’ compensation status report, various medical reports, an e-mail from

Searcy to the division president about terminating Kinabrew, an April 2010 letter related to his

workers’ compensation claim, and the May 2010 medical evaluation.               In a supplemental

response, he added excerpts from the deposition of his former supervisor, arguing that it was

apparent Inergy’s absence policy was “clearly not neutral.” Inergy filed objections to certain

paragraphs in Kinabrew’s affidavit, the deposition excerpts attached to the first response, and the

medical reports from various doctors.

                                                –4–
       The trial court granted Inergy’s motion for summary judgment without specifying the

basis for its ruling and dismissed Kinabrew’s claim. The trial court did not rule on either party’s

objections to the summary-judgment evidence, and neither party raises an issue related to the

summary-judgment evidence on appeal. Consequently, the evidence submitted by the parties

remains part of the summary-judgment proof and will be considered on appeal. See Mitchell v.

Baylor Univ. Med. Ctr., 109 S.W.3d 838, 842 (Tex. App.—Dallas 2003, no pet.) (“Evidence that

has been objected to remains part of the summary judgment proof unless an order sustaining the

objection is reduced to writing, signed, and entered of record.”); see also Duncan-Hubert v.

Mitchell, 310 S.W.3d 92, 100 (Tex. App.—Dallas 2010, pet. denied) (concluding that mere

granting of summary-judgment motion was not implicit ruling on movant’s objections to non-

movant’s summary-judgment evidence).

                                         DISCUSSION

       Kinabrew raises five issues on appeal. In his first four issues, he challenges the summary

judgment, arguing summary judgment for Inergy was improper because he presented sufficient

evidence of a causal connection between his workers’ compensation claim and his termination.

He contends in his fifth issue that the trial court erred in concluding he failed to set forth

evidence that he was entitled to mental anguish damages.

                                      Standard of Review

       We review the trial court’s summary judgment under a de novo standard of review. Mid-

Century Ins. Co. of Tex. v. Ademaj, 243 S.W.3d 618, 621 (Tex. 2007); Adams v. Oncor Elec.

Delivery Co., L.L.C., 385 S.W.3d 678, 681 (Tex. App.—Dallas 2012, no pet.). When reviewing

a traditional summary judgment granted in favor of the defendant, we determine whether the

defendant conclusively disproved at least one element of the plaintiff’s claim or conclusively

proved every element of an affirmative defense. Am. Tobacco Co. v. Grinnell, 951 S.W.2d 420,

                                               –5–
425 (Tex. 1997). A matter is conclusively established if ordinary minds cannot differ as to the

conclusion to be drawn from the evidence. Holloway v. Dekkers, 380 S.W.3d 315, 320 (Tex.

App.—Dallas 2012, no pet.). The movant has the burden of showing that no genuine issue of

material fact exists and that it is entitled to judgment as a matter of law. TEX. R. CIV. P. 166a(c);

Sysco Food Servs., Inc. v. Trapnell, 890 S.W.2d 796, 800 (Tex. 1994). In deciding whether a

disputed material fact issue exists precluding summary judgment, we must take evidence

favorable to the non-movant as true, and we must indulge every reasonable inference and resolve

any doubts in favor of the non-movant. Sysco Food Servs., 890 S.W.2d at 800; Adams, 385
S.W.3d at 681. When, as here, the trial court’s order granting summary judgment does not

specify the basis for the ruling, we will affirm the summary judgment if any of the theories

presented to the trial court are meritorious. Provident Life & Accident Ins. Co. v. Knott, 128
S.W.3d 211, 216 (Tex. 2003).

                                         Applicable Law

       Kinabrew brought his claim for wrongful termination or retaliatory discharge under

section 451.001 of the labor code. See Tex. Div.-Tranter, Inc. v. Carrozza, 876 S.W.2d 312, 313

(Tex. 1994) (per curiam) (referring to claims under section 451.001 as “retaliatory discharge”

claims).   That section prohibits an employer from discharging or otherwise discriminating

against an employee for filing a workers’ compensation claim in good faith. TEX. LAB. CODE

ANN. § 451.001(1). Kinabrew bears the initial burden of establishing a prima facie case of

retaliatory discharge, which includes demonstrating a causal link between the discharge and the

filing of his workers’ compensation claim. Benners v. Blanks Color Imaging, Inc., 133 S.W.3d
364, 369 (Tex. App.—Dallas 2004, no pet.). That is, Kinabrew must show that Inergy’s action

“would not have occurred when it did had [Kinabrew’s] protected conduct—filing a workers’

compensation claim—not occurred.” Haggar Clothing Co. v. Hernandez, 164 S.W.3d 386, 388

                                                –6–
(Tex. 2005) (per curiam); Cont’l Coffee Prods. Co. v. Cazarez, 937 S.W.2d 444, 450–51 (Tex.

1996). Kinabrew may establish the required causal link by direct or circumstantial evidence.

Benners, 133 S.W.3d at 369; Parker v. Valerus Compression Servs., LP, 365 S.W.3d 61, 67

(Tex. App.—Houston [1st Dist.] 2011, pet. denied).

       Once Kinabrew meets his burden, the burden shifts to Inergy to rebut the alleged

improper termination by offering proof that a legitimate, non-discriminatory reason for the

termination exists. Benners, 133 S.W.3d at 369. If Inergy presents summary-judgment evidence

that the termination was for a legitimate, non-discriminatory reason, Kinabrew must, to survive

the motion for summary judgment, rebut Inergy’s summary-judgment evidence by either

producing controverting evidence raising a fact issue on whether the reason for termination was a

pretext for discrimination or challenging Inergy’s summary-judgment evidence as failing to

prove as a matter of law that the reason given was a legitimate, non-discriminatory reason. Id.

Summary judgment for Inergy is proper if Kinabrew fails to produce controverting evidence.

Carrozza, 876 S.W.2d at 314.

                                            Analysis

       Kinabrew contends the trial court erred in granting summary judgment for Inergy because

he “set forth clear evidence of a causal connection” between his filing of a workers’

compensation claim and his termination and claims there are material fact issues regarding

Inergy’s legitimate, non-discriminatory reason for his termination—the uniform application of

its leave-of-absence policy.   Inergy responds that Kinabrew cannot establish a causal link

because Kinabrew’s claim is based on speculation. It also maintains Kinabrew failed to present

controverting evidence that it did not adhere to its neutral leave policy. For purposes of our

analysis, we will assume, without deciding, that Kinabrew presented sufficient evidence to




                                              –7–
satisfy his prima facie burden and turn to the summary-judgment evidence related to Inergy’s

non-discriminatory reason for the termination.

        Inergy argued it was entitled to summary judgment on the ground that Kinabrew was

terminated not because he filed a workers’ compensation claim, but because his absence from

work exceeded the number of weeks allowed under its neutral leave-of-absence policy.

Generally, an employer who terminates an employee for violating a reasonable absence-control

provision will not be liable for retaliatory discharge “as long as the rule is uniformly enforced.”

Cont’l Coffee Prods., 937 S.W.2d at 451; see also Haggar Clothing Co., 164 S.W.3d at 388

(“[A]n employer who terminates an employee pursuant to the uniform enforcement of a

reasonable absence-control provision will not be liable for retaliatory discharge.”); Carrozza,
876 S.W.2d at 313 (employer’s uniform enforcement of reasonable absence-control policy does

not constitute retaliatory discharge). That is because “[i]f an employee’s termination is required

by the uniform enforcement of a reasonable absentee policy, then it cannot be the case that

termination would not have occurred when it did but for the employee’s assertion of a

compensation claim . . . .” Cont’l Coffee Prods., 937 S.W.2d at 451. Thus, if Inergy enforced its

leave policy uniformly, and if Kinabrew violated it, then Kinabrew could not have been

terminated in violation of section 451.001. Id.

       As part of its summary-judgment evidence, Inergy attached to Searcy’s affidavit a copy

of its Employee Handbook, which included the company’s leave-of-absence policy. Searcy, who

was responsible for overseeing the leave policy, testified that under the policy, an employee may

take up to twelve weeks of job-protected leave within the calendar year for any family and

medical leave to which he is entitled by law. She stated that Inergy’s “Discretionary Leave of

Absence” policy further clarifies that a leave of absence may be granted for periods of up to

twelve weeks. And “[e]xcept where required by law applicable law, no leave may be extended

                                                  –8–
for a longer period, and termination will result if an Employee on leave does not return to work

within twelve (12) weeks form the day of the absence which is the subject of the leave.”

(Emphasis in original). She explained that Inergy’s leave policy is a neutral policy because it

applies to absences regardless of whether the absence is related to a workers’ compensation

claim or for other matters that may qualify for leave under Inergy’s policies.

       Searcy also testified that Kinabrew was on leave for an injury, his leave exceeded the

twelve weeks allowed for leave under Inergy’s policy, and he was separated from Inergy because

of this violation. She added that Kinabrew “was not the only person terminated for exceeding

the leave policy.” She said Inergy terminated six other employees around the same time due to

their absences in excess of twelve weeks. She attached to her affidavit (1) the April 2010

termination letter she drafted and sent to Kinabrew, which explained that he was being

terminated because his absence had exceeded the maximum leave time of twelve weeks allowed

under the policy, (2) a “Payroll Change Form” that stated the reason for termination was because

Kinabrew “exceed[ed] the maximum leave amount per the company handbook,” and (3) an

internal e-mail from Inergy’s benefits analyst and the COBRA team, which listed the seven

employees (including Kinabrew) that had been terminated “for exceeding the maximum time

allowed to be out on leave.”      Searcy stated that the names and other information for the

employees listed in the e-mail were redacted for privacy reasons. In the termination letter,

Searcy invited Kinabrew to re-apply for a position when one became available.

       Inergy’s summary-judgment evidence also included excerpts from Kinabrew’s deposition

and his responses to Inergy’s requests for admissions. Kinabrew testified that after he received

the termination letter, he called Searcy, who “told [him] that [Inergy] could terminate [him] after

12 weeks had passed from the date of the injury.” He agreed he had been absent from work for

more than twelve weeks and that Inergy had kept his position open for the duration of his leave.

                                               –9–
Inergy submitted evidence that the job duties of a route manager included climbing in and out of

the vehicle between 60-120 times per day, stooping and bending, frequently reaching, sitting,

standing, and walking as well as pulling a hose with a force that may exceed 150 pounds. The

position could not be temporarily or permanently modified. Kinabrew conceded that, as of April

6, 2010, he was unable to fulfill the requirements of his job. Kinabrew’s medical records

showed he did not achieve maximum improvement until May 2010, and he stated he “was

released to return to work without restrictions on or about June 2010.”

       Kinabrew further testified that although he believed someone wanted to terminate him

because he filed a workers’ compensation claim, he admitted his claim was based on feeling and

speculation. And he knew of no employee who was on leave and spent more than twelve weeks

away from work. He did not know who made the decision to terminate him. Nor did he have

any evidence of why he was terminated other than the reason stated in the letter. Significantly,

Kinabrew stated he knew of no reason why Inergy’s leave policy should not apply to him.

       Kinabrew argues there are material fact issues regarding whether his termination was

tainted with a discriminatory motive because there is “no confirmation from [Inergy] that the

policy was in fact uniformly or neutrally applied” and “no evidence from [Inergy] that the

decision to terminate [him] was not motivated by [his] workers’ compensation claim.” To

survive the summary-judgment motion, however, it was Kinabrew’s burden to rebut Inergy’s

summary-judgment evidence by producing controverting evidence of a retaliatory motive or

establish that Inergy’s leave policy was not uniformly enforced. Haggar Clothing Co., 164
S.W.3d at 388–89; Parker, 365 S.W.3d at 68; Benners, 133 S.W.3d at 372. This burden required

Kinabrew to provide competent evidence that Inergy applied the leave policy differently to

similarly situated employees. Parker, 365 S.W.3d at 68; Larsen v. Santa Fe Indep. Sch. Dist.,

296 S.W.3d 118, 132 (Tex. App.—Houston [14th Dist.] 2009, pet. denied). “‘Employees are

                                              –10–
similarly situated if their circumstances are comparable in all material respects, including similar

standards, supervisors, and conduct.’” Parker, 365 S.W.3d at 69 (quoting Ysleta Indep. Sch.

Dist. v. Monarrez, 177 S.W.3d 915, 917 (Tex. 2005) (per curiam)). Such evidence would create

a fact issue as to Inergy’s true motive in discharging him.

       Kinabrew generally relies on his affidavit testimony to support his argument that there

are fact issues regarding Inergy’s reason for terminating him. But he does not identify any

specific facts or statements in his affidavit that demonstrate Inergy did not uniformly apply its

leave-of-absence policy. In particular, he does not identify any other employees that were

treated differently in comparison to him to demonstrate Inergy’s alleged unequal treatment of

them under its policy. Nor does he refute (1) his deposition testimony in which he testified he

knew of no employee who was on leave and spent more than twelve weeks away from work or

(2) Searcy’s testimony that Kinabrew was one of seven employees terminated around the same

time for exceeding the time allowed under the leave policy. Kinabrew did not object to Searcy’s

statement regarding the other employees or raise an issue related to the statement on appeal.

       The evidence Kinabrew attached to his response to Inergy’s motion similarly does not

controvert Inergy’s contention it uniformly applied its leave policy. Kinabrew attached the

deposition of Inergy’s division president, Mark Anderle, who testified that the recommendation

to terminate Kinabrew because his “time was up” came from Inergy’s Kansas City office.

Anderle said he received an e-mail asking him if he had any objections to Kinabrew’s

termination, and he replied that he knew of nothing that would prevent it. Anderle added that it

was “just normal practice.” While he did not know of any employees who had been away from

work longer than twelve weeks for a non-work-related injury, Anderle said “[i]t’s in the policy

that after that time period, [the employee is] terminated.”        Kinabrew included the e-mail

referenced in Anderle’s deposition as part of his summary-judgment evidence. The e-mail was

                                               –11–
from Searcy, who wrote that she “ran the monthly reports of employees who have exceeded the

maximum amount of time that they can be off per our company handbook” and Kinabrew had

been off since January 5, 2010, which “exceeds the amount of time he is allowed” per the leave

policy. She asked Anderle if he had any objection to her sending Kinabrew a termination letter.

       Kinabrew suggests that Inergy’s assertion that it uniformly applied its neutral leave

policy was “fabricated” because the company provided him with light duty following his 2009

back injury but “refused to provide him light duty work after his 2010 injury.” He claims the

“only logical conclusion” for this refusal is that once Inergy “became aware of the severity of

Kinabrew’s 2010 injury they wanted to avoid paying Kinabrew’s workers’ compensation

benefits which they did.” He contends that none of Inergy’s witnesses ever stated why light duty

“evaporated” and maintains there is a fact issue on why he was not provided light duty. Anderle

testified, however, that Inergy “sometimes” offers light duty activities to employees injured on

the job but that he has not seen a written policy requiring light duty. Inergy’s regional vice

president, Jay McClung, testified that Inergy may provide light duty to an injured employee “if it

is available.” He explained that because Inergy’s business is “seasonal,” the availability of light

duty depended on the time of year, with light duty positions “more likely” available in the

summer months because “[t]here’s not as much going on.”            McClung also explained that

employees on restricted duty could fill in for other employees who are on vacation. He said that

for an office with just three people, the availability of light duty would be seasonal and

“[g]enerally between October and March nobody is taking vacations.” Kinabrew was injured in

January 2010. Kinabrew’s former supervisor, Timothy Hartweck, testified that there was a “very

limited amount of restricted duty” available due to the physical nature of the job. Kinabrew says

that his 2010 injury was a “more severe injury” and admitted that he could not perform the

position of a route manager at the time of his termination.

                                               –12–
       Kinabrew contends that if Inergy “had adhered to the policy of providing restricted

activity the twelve weeks would never have expired on the day it did.” He further contends

Inergy’s evidence regarding light duty was inconsistent and contradictory, calling it “an ever

moving target.” Yet he presents no evidence that a light duty position existed or was available at

any time between January 5, 2010 and the time of his termination in April 2010. He also does

not identify any other evidence showing that other employees received light duty around the

same time yet he was refused light duty work. No Inergy employee testified that the company

had a light-duty policy, and Kinabrew acknowledged in his deposition that he did not know

whether the company was obligated to provide light duty for his second injury. In the absence of

any policy or practice to the contrary, Inergy’s refusal to create a light duty position for

Kinabrew “does not give rise to an inference of discrimination or retaliation.” Urquidi v. Phelps

Dodge Ref. Corp., 973 S.W.2d 400, 405 (Tex. App.—El Paso 1998, no pet.).

       Kinabrew finally argues that Inergy’s policy was not a neutral policy, asserting that “[b]y

definition,” the policy is “neither neutral nor uniform because it is ‘discretionary.’” Under the

terms of the policy, however, a “discretionary” leave of absence is one that the company may

provide if an employee is not eligible for FMLA leave or if a request for leave is not for an

FMLA-qualifying reason. Searcy testified that the policy was neutral because Inergy applied the

provisions of the policy to any type of matter that qualified for leave. Kinabrew does not refute

Searcy’s testimony or present evidence to show that Inergy otherwise departed from its leave

policy. “In a situation where the discharge policy was drawn in such a manner only to apply to

employees filing workers’ compensation claims, or if it could be shown that the policy was

enforced only against employees filing workers’ compensation claims, this would be a logical

inference that there was not a neutral application of a company policy” and would indicate an

unlawful discharge under section 451.001. Fenley v. Mrs. Baird’s Bakeries, Inc., 59 S.W.3d

                                              –13–
314, 326 (Tex. App.—Texarkana 2001, pet. denied). But no such policy or practice has been

shown here.

       Based on the record before us, Inergy presented sufficient summary-judgment evidence

to show that it terminated Kinabrew because his absence from work exceeded the number of

weeks allowed under its neutral leave-of-absence policy.       And because Kinabrew has not

established that the leave policy was enforced differently with regard to a similarly situated

employee, he did not carry his burden to produce evidence controverting Inergy’s evidence

establishing its entitlement to summary judgment. See Carrozza, 876 S.W.2d at 313–14. We

therefore conclude the trial court properly granted summary judgment on Kinabrew’s retaliatory

discharge claim. We overrule Kinabrew’s first issue in which he generally asserted the trial

court erred in granting summary judgment for Inergy.

       Based on our resolution of his first issue, it is unnecessary for us to address Kinabrew’s

three additional issues in which he challenges the trial court’s summary judgment and contends

he “set forth clear evidence” of a causal connection or his final issue in which he contests the

trial court’s conclusion related to his entitlement to mental anguish damages. See TEX. R. APP. P.

47.1. Accordingly, we affirm the trial court’s order granting summary judgment for Inergy.




                                                   /Ada Brown/
                                                   ADA BROWN
                                                   JUSTICE

121102F.P05




                                              –14–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                     JUDGMENT

RONALD KINABREW, Appellant                         On Appeal from the 422nd Judicial District
                                                   Court, Kaufman County, Texas
No. 05-12-01102-CV        V.                       Trial Court Cause No. 83260-422.
                                                   Opinion delivered by Justice Brown.
INERGY PROPANE, LLC, Appellee                      Justices Moseley and Lang participating.

       In accordance with this Court’s opinion of this date, the trial court’s order granting
appellee Inergy Propane, LLC’s motion for summary judgment is AFFIRMED.

       It is ORDERED that appellee Inergy Propane, LLC recover its costs of this appeal from
appellant Ronald Kinabrew.


Judgment entered this 10th day of March, 2014.




                                                 /Ada Brown/
                                                 ADA BROWN
                                                 JUSTICE




                                            –15–